Fourth Court of Appeals
                                San Antonio, Texas
                                     March 29, 2018

                                   No. 04-14-00581-CV

 Dean DAVENPORT, Dillon Water Resources, Ltd., 5D Drilling and Pump Service, Inc., f/k/a
  Davenport Drilling & Pump Service, Inc., 5D Water Resources, LLC f/k/a Davenport Oper.,
     LLC, Water Exploration Co., Ltd., WAD, Inc., Water Investment Leasing Company,
                                        Appellants

                                            v.

                                    Tom HALL, et al.,
                                       Appellees

                From the 225th Judicial District Court, Bexar County, Texas
                             Trial Court No. 2012-CI-03086
                        Honorable Peter A. Sakai, Judge Presiding


                                     ORDER
    The appellant’s unopposed motion for extension of time to file brief is hereby
GRANTED. Time is extended to April 30, 2018.


                                                 _________________________________
                                                 Irene Rios, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 29th day of March, 2018.


                                                 ___________________________________
                                                 KEITH E. HOTTLE,
                                                 Clerk of Court